Citation Nr: 1626785	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post, lumbar discectomy with intervertebral disc syndrome affecting the sciatic nerve, left leg.  

2.  Entitlement to an initial evaluation for osteoarthritis of the lumbar spine with discogenic disc disease, status-post discectomy with intervertebral disc syndrome and scar, lumbar region in excess of 10 percent prior to April 14, 2015, and in excess of 40 percent from that date.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to February 2007.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision granted service connection for osteoarthritis of the lumbar spine with discogenic disc disease, status-post discectomy with intervertebral disc syndrome and scar, lumbar region.  The evaluation was 10 percent, effective December 30, 2008.  The rating decision also granted service connection for status-post lumbar discectomy with intervertebral disc syndrome affecting sciatic nerve, left leg.  The evaluation was 10 percent, effective December 30, 2008.  

A May 2015 supplemental statement of the case (SSOC) continued an initial evaluation of 10 percent for status-post lumbar discectomy with intervertebral disc syndrome affecting sciatic nerve, left leg.

A May 2015 rating decision assigned a 40 percent evaluation, effective April 14, 2015, to the osteoarthritis of the lumbar spine with discogenic disc disease, status-post discectomy with intervertebral disc syndrome and scar, lumbar region.  The rating decision identified a VA Form 21-526, received December 30, 2008, which was the Veteran's original claim leading to the May 2009 rating decision on appeal, in the Evidence section.  However, the rating decision stated that its jurisdiction was based on a January 2010 substantive appeal.  

An October 2015 SOC denied an effective date prior to April 14, 2015, for the 40 percent evaluation.  In doing so, the SOC noted that the date of the claim was December 3 (sic?), 2008.  However, the SOC was apparently referring to the VA Form 21-526, received December 30, 2008, since it identified this document in the Evidence section.  

Although the RO addressed the issue of entitlement to an earlier effective date for the assignment of the 40 percent rating, the claim actually involves the propriety of the disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Thus, the Board recharacterized this issue as set forth on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record includes reports of April 2015 VA examinations which detail the range of the Veteran's complaints related to her service-connected back disability; some of which do not appear to be contemplated by the applicable rating criteria.  Those findings were considered in a May 2015 supplemental statement of the case (SSOC) that addressed only the evaluation of the neurological problems in the left leg and an October 2015 statement of the case (SOC) that incorrectly characterized the issue as referring to the effective date of the 40 percent rating for the back disability.  As detailed in the Introduction, the effective date is not at issue; this is a staged rating.  After the development on remand, an SSOC must be issued that accurately addresses both issues before the Board and considers all evidence added to the record since the initial November 2009 SOC.

During an April 2016 hearing before the undersigned Veterans Law Judge, the Veteran asserted that a February 2009 VA examination was inadequate as the examiner did not properly measure the range of motion of her spine.  A review of the February 2009 VA examination report tends to supports the Veteran's assertions.  

During the hearing the Veteran also pointed out that a September 2008 Navy Physical Evaluation Board (PEB) found that her post-laminectomy syndrome warranted a 40 percent disability evaluation.  She pointed out that the record currently before VA only contains the first page of the Findings of the Physical Evaluation Board Proceedings (Proceedings) document.  The Veteran asserts that the remainder of this document would include the physical findings that the PEB held warranted a 40 percent evaluation.  

As the PEB was convened only 5 months prior to the inadequate February 2009 VA examination report, the Board finds that its physical findings as to the Veteran's lumbar range of motion would be relevant to the Veteran's osteoarthritis.  The Board also observes that, since the first page of the Proceedings refers to the Veteran's left radiculopathy, the missing pages of the Proceedings likely contain physical findings relevant to this disability as well.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2015).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Using all appropriate sources, obtain and associate with the Veteran's eFolders a full copy of the September 2008 Findings of the Physical Evaluation Board Proceedings.

Document the efforts made to obtain these records along with any negative responses.

2.  After obtaining any necessary authorization and information from the Veteran, obtain and associate with the Veteran's eFolders all relevant outstanding private or VA treatment records.  

Document the efforts made to obtain these records along with any negative responses.

3.  Then, readjudicate the Veteran's claims, with consideration of whether an extraschedular rating is warranted to either claim.  If either benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC that addresses all evidence added to the record since the November 2009 SOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

